COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  GWEN M. ROWLING,                                §               No. 08-16-00297-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 41st District Court

  HARRY H. ROWLING,                               §             of El Paso County, Texas

                        Appellee.                 §               (TC# 2015DCV-0770)

                                              §
                                            ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

order issued on December 2, 2016. In an order signed on January 17, 2017, the trial court sustained

the contest filed by Appellee to Appellant’s affidavit of indigency. The trial court further ordered

that Appellant must pay the costs associated with the appeal. The appeal is reinstated. Appellee’s

motion to dismiss will be submitted on February 1, 2017. The reporter’s record is due to be filed

in this Court on or before February 18, 2017, subject to the Court’s ruling on the motion to dismiss.

       IT IS SO ORDERED this 19th day of January, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.